IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-21063
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOHN NASKY OKONKWO,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-00-CR-477-1
                      --------------------
                        October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     John Nasky Okonkwo appeals from his sentence following his

guilty-plea conviction for conspiracy to defraud the United

States and for aiding and abetting the execution of a scheme to

induce the victim to travel in, or be transported in, interstate

commerce in order to defraud that victim of $5,000 or more.

Although Okonkwo has completed his term of incarceration, this

appeal is not moot because he is still currently serving his term


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-21063
                                 -2-

of supervised release and resolution of the instant appeal could

possibly shorten that term.   Cf. United States v. Clark, 193 F.3d
845, 847 (5th Cir. 1999).

     Okonkwo argues that his sentence is unconstitutional because

the amount of loss attributed to him for sentencing purposes was

not alleged in the indictment or proved to a jury beyond a

reasonable doubt.   He asserts that the Supreme Court’s holding in

Apprendi v. New Jersey, 530 U.S. 466 (2000), should be extended

to cover sentencing facts that increase a defendant’s sentence

beyond the otherwise applicable Sentencing Guideline range.   His

argument is precluded by this court’s holding in United States v.

Keith, 230 F.3d 784, 787 (5th Cir. 2000), cert. denied, 531 U.S.
1182 (2001).

     Accordingly, the district court’s judgment of conviction is

AFFIRMED.